DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claim 1 is acknowledged. The amendment overcomes the Claim interpretation under of 35 USC § 112(f) and the claim rejections under 35 USC § 112(b) and under 35 USC § 103.


Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups Ia, Ib, Ic, Id, Ie, and If, as set forth in the Office action mailed on 6/21/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/21/2018 is withdrawn.  Claims 5, 6, 8, 9, and 16-19, directed to Groups Ia, Ib, Ic, Id, Ie, and If are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-15, directed to  withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Hopeton Walker (Reg. No. 64,808) on 4/16/2021.

The application has been amended as follows: 
Claims 1, 5, 6, 8, and 16-19 are amended, Claims 12-15 are cancelled.

1. (Currently Amended) An image capture device assembly, comprising:
a light source configured to emit a reference light pattern to irradiate a subject with a first brightness;
an image capturing apparatus configured to:
capture a first image and a second image of the reference light pattern and the subject in a first brightness irradiation state, wherein
the image capturing apparatus comprises a first camera and a second camera,
the first image is associated with the first camera and the second image is associated with the second camera,
the reference light pattern with the first brightness irradiates the subject in the first brightness irradiation state, and
a first image capture time associated with the capture of the first image and the second image is represented as T1;
generate a first image signal associated with the captured first image and the captured second image; 
capture a third image and a fourth image of the subject in a second brightness irradiation state, wherein
the third image is associated with the first camera and the fourth image is associated with the second camera,
ambient light with a second brightness irradiates the subject in the second brightness irradiation state, 
the first brightness is higher than the second brightness, and

generate a second image signal associated with the captured third image and the captured fourth image, wherein 
one of the first image capture time T1 and the second image capture time T2 are variable based on a user instruction, or a ratio of T1/T2 is variable based on the user instruction,
the image capturing apparatus comprises a filter on an incident light side of the camera, and 
a wavelength of light transmitted by the filter is same as a wavelength of the reference light pattern; and
circuitry, coupled with a frame memory, configured to:
control operations of the light source and the image capturing apparatus;
generate a reference light pattern image signal from a difference between the first image signal and the second image signal; and
determine a first angle associated with the first camera and a second angle associated with the second camera, based on the generated reference light pattern image signal, wherein
the first angle corresponds to an angle between a straight line, that connects a portion of the subject with which the emitted reference light pattern collides and the first camera, and a base line,
 and
the base line is a straight line between the first camera and the second camera; and
determine a distance between the subject and the image capturing apparatus based on the determined first angle and the determined second angle.

5. (Currently Amended) The image capture device assembly according to claim 1, wherein 
an[[one]] image capture frame of at least one of the first image or the second image is divided into a plurality of periods,
[[one ]]a first period of the plurality of periods is set to be in the second[[low]] brightness irradiation state, and
a set of different from the first period are set to be in the [[high ]]first brightness irradiation state.

6. (Currently Amended) The image capture device assembly according to claim 5, wherein an[[the]] image capture frame rate is 30 frames per second

8. (Currently Amended) The image capture device assembly according to claim 1, wherein 
 capturing apparatus further includes a plurality of image capture elements which are arranged in a first direction and a second direction in a two-dimensional matrix form;
the image capturing apparatus further includes a rolling shutter mechanism; and
the circuitry is further configured to control the operations of the light source and the image capturing apparatus: [[all ]]
the plurality of image capture elements is configured to capture the first image and the second image of the reference light pattern and the subject in the [[high ]]first brightness irradiation state and output the first image signal  circuitry
[[all ]]the plurality of image capture elements capturesthird image and the fourth image of second[[low]] brightness irradiation state and outputssignal to the circuitry

16. (Currently Amended) A three-dimensional shape measurement device, comprising 
[[the ]]an image capture device assembly that includes:
a light source configured to emit a reference light pattern to irradiate a subject with a first brightness;
an image capturing apparatus configured to:
capture a first image and a second image of the reference light pattern and the subject in a first brightness irradiation state, wherein
the image capturing apparatus comprises a first camera and a second camera,
the first image is associated with the first camera and the second image is associated with the second camera,
the reference light pattern with the first brightness irradiates the subject in the first brightness irradiation state, and
a first image capture time associated with the capture of the first image and the second image is represented as T1;
generate a first image signal associated with the captured first image and the captured second image; 
capture a third image and a fourth image of the subject in a second brightness irradiation state, wherein
the third image is associated with the first camera and the fourth image is associated with the second camera,
ambient light with a second brightness irradiates the subject in the second brightness irradiation state, 
the first brightness is higher than the second brightness, and
a second image capture time associated with the capture of the second image is represented as T2;
generate a second image signal associated with the captured third image and the captured fourth image, wherein 
one of the first image capture time T1 and the second image capture time T2 are variable based on a user instruction, or a ratio of T1/T2 is variable based on the user instruction,
the image capturing apparatus comprises a filter on an incident light side of the camera, and 
a wavelength of light transmitted by the filter is same as a wavelength of the reference light pattern; and
circuitry, coupled with a frame memory, configured to:
control operations of the light source and the image capturing apparatus;
generate a reference light pattern image signal from a difference between the first image signal and the second image signal; and
determine a first angle associated with the first camera and a second angle associated with the second camera, based on the generated reference light pattern image signal, wherein
the first angle corresponds to an angle between a straight line, that connects a portion of the subject with which the emitted reference light pattern collides and the first camera, and a base line,
the second angle corresponds to an angle between a straight line, that connects the portion of the subject with which the emitted reference light pattern collides and the second camera, and the base line, and
the base line is a straight line between the first camera and the second camera; and
determine a distance between the subject and the image capturing apparatus based on the determined first angle and the determined second angle.

17. (Currently Amended) The three-dimensional shape measurement device according to claim 16, further comprising a computing unit, wherein the computing unit is configured to calculate the[[a]] subject from the generated[[a]] reference light pattern image signal.

18. (Currently Amended) A motion detection device, comprising 
[[the ]]an image capture device assembly that includes:
a light source configured to emit a reference light pattern to irradiate a subject with a first brightness;
an image capturing apparatus configured to:
capture a first image and a second image of the reference light pattern and the subject in a first brightness irradiation state, wherein
the image capturing apparatus comprises a first camera and a second camera,
the first image is associated with the first camera and the second image is associated with the second camera,
the reference light pattern with the first brightness irradiates the subject in the first brightness irradiation state, and
a first image capture time associated with the capture of the first image and the second image is represented as T1;
generate a first image signal associated with the captured first image and the captured second image; 
capture a third image and a fourth image of the subject in a second brightness irradiation state, wherein
the third image is associated with the first camera and the fourth image is associated with the second camera,
ambient light with a second brightness irradiates the subject in the second brightness irradiation state, 
the first brightness is higher than the second brightness, and
a second image capture time associated with the capture of the second image is represented as T2;
generate a second image signal associated with the captured third image and the captured fourth image, wherein 
one of the first image capture time T1 and the second image capture time T2 are variable based on a user instruction, or a ratio of T1/T2 is variable based on the user instruction,
the image capturing apparatus comprises a filter on an incident light side of the camera, and 
a wavelength of light transmitted by the filter is same as a wavelength of the reference light pattern; and
circuitry, coupled with a frame memory, configured to:
control operations of the light source and the image capturing apparatus;
generate a reference light pattern image signal from a difference between the first image signal and the second image signal; and
determine a first angle associated with the first camera and a second angle associated with the second camera, based on the generated reference light pattern image signal, wherein
the first angle corresponds to an angle between a straight line, that connects a portion of the subject with which the emitted reference light pattern collides and the first camera, and a base line,
the second angle corresponds to an angle between a straight line, that connects the portion of the subject with which the emitted reference light pattern collides and the second camera, and the base line, and
the base line is a straight line between the first camera and the second camera; and
determine a distance between the subject and the image capturing apparatus based on the determined first angle and the determined second angle.

19. (Currently Amended) The motion detection device according to claim 18, further comprising a computing unit, wherein the computing unit is configured to: 
calculate a three-dimensional shape of the[[a]] subject from the generated[[a]] reference light pattern signal;[[,]] 
extract a characteristic point of the subject based on[[from]] the calculated three-dimensional shape;[[,]] 
calculate ;[[,]] and 
detectbased on[[from]] change in the calculated position of the characteristic point.



Allowable Subject Matter
Claims 1-3, 5-9, 11, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious circuitry, coupled with a frame memory, configured to: control operations of the light source and the image capturing apparatus;  generate a reference light pattern image signal from a difference between the first image signal and the second image signal; and determine a first angle associated with the first camera and a second angle associated with the second camera, based on the generated reference light pattern image signal, wherein the first angle corresponds to an angle between a straight line, that connects a portion of the subject with which the emitted reference light pattern collides and the first camera, and a base line, the second angle corresponds to an angle between a straight line, that connects the portion of the subject with which the emitted reference light pattern collides and the second camera, and the base line, the base line is a straight line between the first camera and the second camera; and determine a distance between the subject and the image capturing apparatus based on the determined first angle and the determined second angle in combination with the rest of the limitations of the above claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877